The facts in this case, so far as pertinent, are stated in the opinion of this court, Henry v. Ehrlich Transfer, c.,119 N.J.L. 493. It was there held that a violation of the Traffic act did not necessarily constitute contributory negligence. See, also, Rizzolo v. Public Service Co-ordinated Transport, 111Id. 107. The learned trial judge, carefully observing our opinions, modified the defendants' first request to charge so as to conform with the law of the case as fixed by us. There was no error in this.
In so far as other requests to charge were modified, the modifications were proper. The requests not charged, where *Page 542 
proper, were sufficiently covered in the charge as given. The law was made perfectly clear to the jury and the issues were so framed that they had a firm foundation for their deliberation. We have carefully considered all of the arguments of counsel and conclude that they are without merit.
The judgment will be affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 14.
For reversal — THE CHIEF JUSTICE. 1.